ELECTRODE BODY FOR LEAD-ACID BATTERY, LEAD-ACID BATTERY USING THE SAME, AND METHOD OF MANUFACTURING ELECTRODE BODY FOR LEAD-ACID BATTERY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.

Response to Amendment
In response to communication filed on 2/7/2022:
Claim 8 has been amended; claims 24-26 have been newly added. No new matter has been entered.
Previous rejections under 35 USC 112(b) and 103 have been withdrawn.

Allowable Subject Matter
Claims 8-26 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 10, 15, 18, 19, 21, and 22 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. Claims 8, 9, 11, 12, and 20 were rejected under 35 U.S.C. 103 as being obvious over Furukawa (JP S50-9538) in view of Yoshibumi (JP 2002- 313347 A), and, apparently, further in view of Chen (CN 107069042).
The Applicant set forth definitions for the specific terms "fine plating layer" and "coarse plating later" as set forth below (see, e.g., paragraph [0023] of the present application: 1) fine plating layer means: "50 nm or more and less than 5 µm, preferably 1 µm or less;" 2) coarse plating layer means: "5 µm or more and less than 50 µm." Moreover, it is also notable that the fine plating layer is defined as "less than less than 5 µm" while the coarse plating layer is defined as "5 µm or more," such that there is no overlap of these ranges. As such, rejections under 35 USC 112(b) have been withdrawn.
The present invention is substantially different from that of the cited references and achieves substantially different results and advantages over the cited art. In particular, the present technology is not directed to the improvement of the adhesion of lead plating on aluminum material. As explained in the present application, the present invention advantageously prevents pinholes generated in the plating process and prevents corrosion of the aluminum base material due to the permeation of dilute sulfuric acid, giving it a function as a storage battery. If there is a pinhole, the material will be eroded during the charging and discharging process as shown in the attachment, and it will not function as a storage battery. 
Furthermore, in the preferred embodiments of the present invention, as described in paragraphs [0060], [0080], [0084], etc. of the present specification, the tin plating layer 43 aims to 
On the other hand, it was previously interpreted that the tin plating layer as a technology to improve the adhesion of the plated layer on aluminum. The tin plating layer of the present invention and the tin plating layer of the reference are completely different in technical features, effects, and purposes.
In background lead plating, as in the Chen reference, there is a rough surface condition because using DC power supply with current density is 1-3A/dm2. The poor plating of Chen cannot prevent the occurrence of pinholes.
The cited references do not teach or suggest the combinations of features as claimed, including that, e.g., "a pinhole preventing tin plating layer is formed between the nickel plating layer and the solder plating layer" as recited in independent claim 8, as amended. As such, rejections under 35 USC 103 have been withdrawn and claims 8-26 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729